        Case 2:20-cv-01074-SMB Document 39 Filed 12/02/20 Page 1 of 3



 1 TRINETTE G. KENT (State Bar No. 025180)
 2 KENT LAW OFFICES
   3219 E Camelback Rd #588
 3 Phoenix, AZ 85018
 4 Telephone: (480) 247-9644
   Facsimile: (480) 717-4781
 5 E-mail: tkent@kentlawpc.com
 6
   Of Counsel to:
 7
   Credit Repair Lawyers of America
 8 22142 West Nine Mile Road
   Southfield, MI 48033
 9
   Telephone: (248) 353-2882
10 Facsimile: (248) 353-4840
11
   Attorneys for Plaintiff,
12 Shavon Burt
13
                      IN THE UNITED STATES DISTRICT COURT
14                          FOR THE DISTRICT OF ARIZONA
15
16 Shavon Burt,                                     Case No.: 2:20-cv-01074-SMB
17
                   Plaintiff,
18                                                  NOTICE OF VOLUNTARY
19        vs.                                       DISMISSAL WITHOUT
                                                    PREJUDICE REGARDING
20 Equifax Information Services, LLC., et al.       MERCHANTS & MEDICAL
21                                                  CREDIT CORPORATION, INC
                  Defendants.
22
23
24
          Plaintiff, through counsel undersigned, hereby dismisses her claims against
25
26 Defendant Merchants & Medical Credit Corporation, Inc., without prejudice.
27
28
                                                1
        Case 2:20-cv-01074-SMB Document 39 Filed 12/02/20 Page 2 of 3



 1                                            KENT LAW OFFICES
 2
     DATED: December 2, 2020
 3                                             By: /s/ Trinette G. Kent
 4                                             Trinette G. Kent
                                               Attorneys for Plaintiff,
 5                                             Shavon Burt
 6
 7
 8                             CERTIFICATE OF SERVICE
 9
   I hereby certify that I electronically transmitted the attached document to the Clerk’s
10 Office using the CM/ECF System for filing, and for transmittal of a Notice of
11 Electronic Filing to the following CM/ECF Registrants, and mailed a copy of same to
   the following if non-registrants on the 2nd day of December, 2020.
12
13 /s/ Trinette G. Kent
   Kent Law Offices
14 3219 E Camelback Rd, Suite 588
15 Phoenix, AZ 85108
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
Case 2:20-cv-01074-SMB Document 39 Filed 12/02/20 Page 3 of 3
